FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                        SEPTEMBER 29, 2022
                                                                     STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2022 ND 173

Levi Keith Mayo,                                       Plaintiff and Appellant
     v.
Chandi Melissa Buchholz,                              Defendant and Appellee
     and
State of North Dakota,                        Statutory Real Party in Interest



                                No. 20220175

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephanie R. Hayden, Judge.

AFFIRMED.

Per Curiam.

Levi K. Mayo, self-represented, West Fargo, ND, plaintiff and appellant;
submitted on brief.
                             Mayo v. Buchholz
                              No. 20220175

Per Curiam.

[¶1] Levi Mayo appeals from the district court’s order and amended judgment
modifying his parenting time.

[¶2] In his brief, Mayo failed to adequately make any legitimate legal
arguments or provide any evidentiary record support to allow this Court to
conduct its review. Under N.D.R.App.P. 28(b), an appellant’s brief must
contain a statement of the issues presented for review; a statement of facts
and, when those facts are disputed, references to the evidentiary record
supporting the appellant’s statement of the facts; and the legal argument,
including the authorities on which the appellant relies. Mayo’s brief does not
contain a statement of the issues presented for review, a statement of facts, or
any relevant legal authority. Mayo fails to reference any evidentiary record
support for his assertions. Mayo also failed to order a transcript, therefore,
this Court has nothing to review other than hearing exhibits and the district
court’s findings and order, which contained no apparent reversible errors.

[¶3] Mayo’s brief does not meet the minimum requirements, therefore, we
summarily affirm the district court’s order and amended judgment under
N.D.R.App.P. 35.1(a)(8).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1